The delegation of Belize congratulates Mr. Humayun Rasheed Choudhury on his unanimous election to the high office of President of the forty-first session of the General Assembly. It will not be an easy task to superintend the deliberations of such a disparate, distinctly polyglot, assembly of international statesmen; nevertheless, we rely on his wisdom, his judgment and his personal successes as an eminent diplomat to help us achieve a consensus during the coning months.
I wish to record also my delegation's appreciation of the efficient manner in which the immediate past President, Mr. Jaime de Pinies, conducted the business of the Assembly during its fortieth session.
I should like to say a word of thanks, too, to our Secretary-General Mr. Javier Perez de Cuellar. It is true that during his tenure of office increasingly complex challenges have beset the United Nations system, but it is equally true that those challenges have been confronted with the distinctive ingenuity and resourcefulness which have become the hallmarks of his tireless campaign for international peace.
Our attendance at successive sessions of the General Assembly of the United Nations, our participation in the discussions and the resolutions and our financial and resource contributions to the Organization and its agencies underscore the vital importance countries such as Belize attach to the United Nations system. For us, the world body continues to represent our best means of avoiding international marginalization or, worse, extinction.
Because of the vulnerabilities inherent in our small size, concerns of viability continue to preoccupy Belize. In our own region we are especially susceptible to a geo-political environment grown increasingly hostile to any degree of neutrality, but the United Nations provides a forum for the sustained consultation and concerted action necessary to help preserve the sovereignty, territorial integrity, peace and welfare of small States. There are other regional mechanisms of first resort but in our view they are essentially complementary to the collective authority of this truly international forum, which in the final analysis offers the most effective guarantee that the law of the jungle will not prevail in world affairs.
It was in that context that Caribbean Community foreign ministers, meeting in Belize in June of this year, expressed concern about the continued erosion of the principle of multilateralism. They reaffirmed that the multilateral process was essential for small, developing States, such as those in the Caribbean. They noted with concern the trend towards unilateralism which has been reflected in the bypassing of the United Nations system, the withdrawal of membership from a number of United Nations bodies and the diminished support for regional institutions.
They also pointed out that the financial crisis facing the international organizations, arising from the unilateral withholding of assessed budgetary contributions by some countries, threatened the integrity of those organizations, and they called on all States to give full support to the multilateral process.
The dynamics of international life have undergone a dramatic change since the drafting of the Charter. In particular, the years following the General Assembly's Declaration on the Granting of Independence to Colonial Countries and Peoples in 1960 have seen the phenomenon of the micro-State become an accepted feature of the international landscape. Now, fully a quarter century after that seminal Declaration, the time has surely come for a reaffirmation of the principle of sovereign equality which inspired the Declaration. Such a reaffirmation should find expression in the kind of a political reform to the Unite*' Nations system that would give a more muscular, a more practical concretization to the presumption of dignity for small, newly independent States.
Whatever proposals emerge for the strengthening of the United Nations system must take account of the fundamental need of small States to be involved actively in the international community, not with a limited spectator status but as equal participants in the real work of the international system. Hence membership of the Security Council, for example, can no longer be the preserve of the large and the powerful but must reflect the evolutionary nature of international reality. States large and small should be accommodated on a manageable rotation basis so as to allow all nations the benefit of constructive participation, regardless of wealth or military power.
Reform, of course, is not a one-way street. If the third world countries which make up the bulk of the United Nations membership are to persuade the great Powers to be responsive to the need for a more egalitarian framework for the Security Council they must also be prepared to exercise the power of their majority in the General Assembly with restraint and responsibility.
In particular, those of us who belong to the non-aligned group of nations should use our force of numbers to act in an unbiased fashion as regards the super-Powers and their respective world views and alliances. Too often it appears that our positions are anything but non-aligned. We need to put our own house in order and get back to a situation in which we apply the principles of our movement uniformly and without selectivity. The General Assembly ought not to be a forum for sterile agenda and one-sided resolutions, rammed home by what increasingly appears to be an unbalanced use of our majority.
I turn now to the question of economic relations. There is also the need here for a more equitable dead, for small countries, in the context of both bilateral and multilateral arrangements.
In consequence of our particular culture and history, and as a matter of mature political choice, Belize has opted for parliamentary democracy as the means best suited to the organization of our society, but we recognize the fragility of political democracy when it is not accompanied by economic democracy. My Government has therefore sought assiduously to bring material betterment to our people, and we have made great strides in the year just passed to put our fiscal house in order, restore our dollar to stability, arrest capital flight, cope with the burdens of debt servicing, market our tourism resources and create export-led growth.
Our economy, however, like most of the economies of the developing world, is still in a state of dependence. There is therefore a continuing need on our part for private capital flows, as well as official aid on concessionary terms and non-reciprocal preferential access to international markets. He look to developed countries for these supports, developed countries with which we share a kinship born of common traditions and similar political and social organization. He also seek through them access to the multilateral commercial and financial organizations.
Paradoxical though it may seem, even as we seek the co-operation and assistance of these col tries we jealously guard our political independence and our dignity. He in Belize wish to pursue our own interests, going in the democratic direction to which our circumstances and our philosophy incline us, but without becoming the ideological bag and baggage of any Power. We do not suffer from a Manichean view of things, but attempt rather to order our relations with others on the basis of non-interference and respect for the right of all peoples to freely determine their own destinies.
Because of our position, we view with concern the attempts of some powerful countries to make over weaker States in their own image, and in particular their use of the promise of increased aid, or the threat of reduced aid, as a carrot and stick method of exacting compliance with their prevailing orthodoxy.
Of course all this merely points up the dangers inherent in economic dependence, which smaller States on their own are powerless to affect, but which leads to and intensifies other forms of dependence: diplomatic, security, cultural, psychological, and intellectual. Since the inequity of the present state of economic relations between powerful countries and small countries so palpably lessens the sovereignty of the latter, we join once again in endorsing the call for a new international economic order as one truly efficacious way of achieving that equality which should be the ideal of all of us.

Here again, though, the call for a new international economic order ought not to be accompanied by the self-defeating rhetoric which blames all of the ills of the developing countries on the developed world. Merely demanding the transfer of resources from the rich to the poor, together with excoriating multinational companies and first-world protectionism, cannot be a substitute for the imaginative and realistic proposals which the Group of 77 ought to be putting forward. Such proposals should concentrate on the measures which developing countries themselves can take to free their economies and spur growth, as well as on what is needed to redress the imbalances in international trade, regulate commodity prices and encourage technology transfers.
Just as we seek to assert our own sovereignty and independence of action as a developing Caribbean State in Central America, so too we insist on the need for the preservation of the sovereignty and democratic self-determination of neighboring States in our region, particularly those under seige or threats from other countries.
My Government reaffirms its strong support for the continuing efforts of the Contadora countries and the Support Group to seek a negotiated settlement of the conflict in Central America. We are convinced that other countries with interest and influence in the region can best advance the cause of peace, security and development in Central America by supporting the Contadora process as the most likely means of achieving a resolution of the conflict. We call on regional protagonists to resist the designs of those who would exploit the situation in an effort to gain advantage in the East-West struggle for global supremacy.
In Belize's own case, my Government is prepared to do all it can to forestall any addition to regional tension by working for the removal of the obstacles which prevent the Government of Guatemala from recognizing the sovereignty and territorial inviolability of Belize. Belizeans welcome the return to civilian rule
in Guatemala as a forerunner of the normalization of relations between our two countries. We are confident that the climate now exists for direct negotiations which will enable both parties to find a lasting solution to a problem that retards the development of harmonious relations between two peoples equally desirous of continued liberty. On the basis of our shared commitment to democracy, we appeal to the new Government of Guatemala to be flexible and realistic in future discussions with Belize. Such discussions should explore ways of arriving at a solution which recognizes Belizean independence and Belize's right to maintain and preserve its present and constitutional borders, while at the same time addressing the legitimate security concerns of Guatemala.
We are heartened to note the efforts currently being made to resolve the problems between our sister Caribbean Community (CARICOM) country, Guyana, and its Latin American neighbor, Venezuela. In concert with the Caribbean Community, Belize encourages these two countries to continue their search for a peaceful solution, and to continue to co-operate with the Secretary-General of the United Nations in fulfilling the mandate provided by the Geneva Agreement.
We note also the revision of the charter of the Organization of American States which took place at Cartagena in December of last year. It is a revision which takes account of current realities, recognizes the principle of hemispheric universality and opens the way for Belize and Guyana's full membership in the organization by 1990. My Government takes this opportunity to express its appreciation to all those States that spearheaded the revision exercise. By their action, they have recorded their conviction that sovereign Belize can no longer fa-deprived of its rightful place among the community of nations that make up the Organization of American States.
The delegation of Belize is acutely aware that the problems of Belize, both domestic and international, as well as the problems of the region, cannot be isolated from the broader global questions that affect our existence in an increasingly interdependent world.
We cannot be silent, therefore, at the anguished cries of the black majority in South Africa, and we join our voice to the chorus of condemnation which demands an end to abhorrent apartheid.
Apartheid continues to be a state policy in South Africa because it is allowed to remain so by those in a position to influence change. The appeal for comprehensive sanctions against the Pretoria regime must be met by all countries, particularly those who have been reluctant to move resolutely in the past, and particularly those whose economic and financial empires continue to give comfort and succor to the mindless racists in South Africa. The kind of diplomacy which elevates considerations of realpolitik over a commitment to oppressed humanity must be rejected now.
By its illegal occupation of Namibia, too. South Africa continues to stretch the patience of world opinion. The United Nations has been seized of the plight of the Namibian people for over 40 years now, and 20 years ago the General Assembly terminated South Africa's Mandate over that hapless country. Yet, encouraged by those whose policies continue to be on the wrong side of history. South Africa has found one transparent reason after another to defy the international community and hold Namibia in bondage. The time has come for an end to this humiliating charade. Namibia must be independent and room must be made in this Hall for the delegation of independent Namibia.
The continued aggravation of the situation in the Middle East is of great concern to Belize. Among the family of nations none has had to struggle for the
right to maintain a State as bravely and enduringly as has Israel. Accordingly, few should be able to appreciate the intensity of the Palestinian cause as should Israel. The problem of Palestine is at the core of the crisis in the Middle East, and there can be victory for neither Arab nor Israeli until the central fact of the need for a Palestinian homeland is recognized equally with respect for the right of Israel to live in peace and security within its own borders.
The convening of the International Peace Conference on the Middle East points one way forward. That Conference should be without pre-conditions if it is not be be bogged down in preliminary wrangling and maneuvering. The terrorism that is so charged with the fire to ignite another Middle East war has no constructive contribution to offer either the convening or the success of this Conference. We therefore applaud the Cairo Declaration of 11 November 1985, which rejects and denounces terrorism.
The situation in Afghanistan is pregnant with dangerous consequences for the stability of that region. For over four years millions of Afghans have fled their hones and suffered indignity, inhumanity and death following the invasion of their country. My Government appeals to the parties involved to bring this conflict to an end. A settlement should include withdrawal of foreign troops and ensure full respect for the independence, sovereignty, territorial integrity and non-aligned statue, of Afghanistan.
The situation in Kampuchea continues to occupy the attention of the General Assembly. We appeal to all sides to accept the recent proposal for a phased withdrawal of foreign troops, a cease-fire and participatory elections under United Nations supervision. A more workable solution to the problem is unlikely to be found, and we urge Viet Nam to show its commitment to peace in the region by acting on this proposal.
Belize continues to hope that the divided Korean people will some day be unified. Such unification, however, requires dialog and negotiation between North and South Korea, the parties directly concerned. It is important that tension and hostility between the two countries be replaced with mutual trust and national reconciliation.
Peace must also come between the non-aligned States of Iran and Iraq. Their peoples deserve no less. Lebanon must cease to be a theater of fratricide and manipulation by outside elements. And the Falkland islanders and the people of Western Sahara must have their right to self-determination respected.
The world continues to be plagued with regional conflicts even though our humanity obliges us to yearn for peace. That peace is made even more elusive by the proliferation and threats of use of nuclear weapons. It is all too apparent that the vast majority of States mentors of the international community have neither the desire to manufacture or possess nuclear weapons, nor the capability of doing so. Yet our survival is universally threatened by the spread of these weapons, while the general acceptance of the principle of nuclear-free zones gives some comfort to small nations, the international community should not rest until the relevant Powers agree to a new concept of global security that would eschew the use of nuclear weapons.
Tto the possibility of nuclear Armageddon and the proliferation of conventional conflicts must be added a third threat to world peace: the production and trafficking in dangerous drugs, which, in its devastation, has taken on the equivalence of war. Belize applauds all efforts aimed at the elimination of drugs at their source of supply, in transit and at their destination. The problem of drug production, trafficking and abuse has reached a level where it demands a disproportionate share of the social and economic resources of developing countries in order to contain its ill effects. Nevertheless, we in Belize have strengthened national legislation, applied the power of the courts and law enforcement agencies and have initiated Programs aimed at prevention of drug abuse and at rehabilitation as well as at the elimination of production. Only effective regional and international action taken by producing countries, by transit countries and by consumer countries acting in concert can best address this problem. Belize therefore reiterates its commitment to co-operate bilaterally, regionally and inter nation ally in all efforts to develop and execute a coherent response to this threat to our society, our security and our sanity.
International stability requires respect for a world order, for basic rules that are practical as well as moral. The United Nations system, the deliberations of the General Assembly reinforce that order and give effect to those rules. Every problem solved, every conflict prevented, every life saved because of our presence here provides evidence that, however imperfectly, our Organization works. Let the world never forget that in its ideals, in its practices and in its Charter
(Mr. Barrow, Belize)
the United Nations system is the great bulwark preventing the horror of a Hobbesian vision from becoming the central reality of international affairs.